Citation Nr: 0405949	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  01-05 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation 
pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The appellant in this case is the widow of the veteran upon 
whose service the claims at issue are based.  He had active 
military duty from August 1954 to August 1967.  

This appeal arises out of April and June 2000 rating 
decisions of the VA Regional Office (RO) in Indianapolis, 
Indiana.  The appellant perfected her appeal in May 2001, and 
in August 2001 she appeared at a hearing conducted at the RO 
by the undersigned Veterans Law Judge from the Board of 
Veterans' Appeals (Board).    

The Board notes that this appeal was previously subject to a 
stay of adjudication of the claim for DIC benefits under 
38 U.S.C.A. § 1318.  That stay has been lifted.  The case is 
now ready for final appellate review.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of the claims and has notified 
her of the information and evidence necessary to substantiate 
her claims.

2.  The veteran died in October 1999 at the age of 62.  
According to the Certificate of Death, the immediate cause of 
death was listed as pulmonary hemorrhage of two weeks' 
duration.  There were no other disorders listed as related to 
his death.

3.  At the time of the veteran's death, service connection 
had been established for varicose veins (10%), hallux valgus 
(10%), and pyuria with hematuria (0%), for a combined rating 
of 20 percent.  His service-connected disabilities were not 
rated as 100 percent disabling at any time prior to his 
death.    

4.  Pulmonary hemorrhage, now-diagnosed as diffuse alveolar 
hemorrhage, is not recognized by VA as causally related to 
exposure to herbicide agents used in Vietnam.  

5.  The preponderance of medical evidence does not relate the 
veteran's diffuse alveolar hemorrhage with Agent Orange 
exposure.

6.  The disorder that resulted in the veteran's death, 
pulmonary hemorrhage, had its onset long after service and is 
unrelated to the veteran's military service or any incident 
thereof, including exposure to Agent Orange.


CONCLUSIONS OF LAW

1.  Diffuse alveolar hemorrhage was not incurred in or 
aggravated by active service, nor was it related to or due to 
exposure to Agent Orange.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1116, 1131, 1137, 1310, 5103(a), 5103A (West 2002); 38 C.F.R. 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003). 

2.  A disability incurred in or aggravated by active service 
neither caused nor contributed substantially or materially to 
the cause of the veteran's death.  38 U.S.C.A. §§ 1310, 
5103(a), 5103A (West 2002); 38 C.F.R. 38 C.F.R. § 3.312 
(2003).

3.  Entitlement to DIC benefits pursuant to the provisions of 
38 U.S.C.A. § 1318 is not established.  38 U.S.C.A. § 1318 
(West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that she is entitled to 
DIC benefits because her husband was exposed to Agent Orange 
while on active duty causing the pulmonary hemorrhage, which 
ultimately lead to his death in 1999.

Factual Background.  Briefly, the medical evidence shows that 
the veteran was in fairly good health until September 30, 
1999, when he awoke with blood in his mouth and was coughing.  
He reported a two week history of coughing yellowish, and 
sometimes white, phlegm.  He was noted to be a 1/2 to one pack 
per day cigarette smoker for 40-50 years.  A chest X-ray 
showed fibroemphysematous changes with scattered granulomata 
but no focal infiltrates or masses.  He was treated with 
intravenous steroids, nebulized bronchodilators, and 
intravenous Levaquin and Rocephin.  After a bronchoscopy, it 
was felt that he had diffuse alveolar hemorrhage and the 
bleeding stopped after treatment with Solu-Medrol.  An open 
lung biopsy showed intra-alveolar hemorrhage, emphysema, and 
some in situ thrombosis within the small pulmonary arteries 
but no significant inflammation.  He was also placed on a 
ventilator for a period of time and a chest tub was inserted.  

Because of the lack of a specific diagnosis and continued 
intermittent bleeding, he was transferred from a private 
hospital to a pulmonary specialist at Indiana University 
Medical Center on October 13, 1999, for a second opinion.  
The following day he was reintubated due to oxygen 
desaturation.  While he initially appeared to stabilize, he 
again began to vomit bright red blood, went into cardiac 
arrest, and died on October [redacted], 1999.  The cause of death 
listed on the death certificate was pulmonary hemorrhage, 
with no other cause listed as contributing to death.  No 
autopsy was performed.  

At the time of his death, the veteran was service connected 
for moderate bilateral varicose veins, rated 10 percent 
disabling; bilateral hallux valgus with bunions and callous 
formation and tender metatarsal heads, rated 10 percent 
disabling; and for a history of pyuria, hematuria with 
genito-urinary infection with residuals of occasional pain, 
rated non-compensably disabling.  The veteran's combined 
service-connected disability evaluation was 20 percent.  

Entitlement to Service Connection Based on the Cause of the 
Veteran's Death.  Under the relevant regulations, service 
connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2003).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2003).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2003).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Service 
connection for cardiovascular disease may be established 
based on a legal "presumption" by showing that it manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 U.S.C.A. § 1112 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

In order to establish entitlement to service connection for 
the cause of the veteran's death, the evidence must show that 
disability incurred in or aggravated by active service either 
caused or contributed substantially or materially to cause 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 
(2003).  A service-connected disability is the principal 
cause of death when that disability, "singly or jointly with 
some other condition, was the immediate or underlying cause 
of death or was etiologically related thereto."  38 C.F.R. § 
3.312(b) (2003).  To be a contributory cause of death, the 
disability must have "contributed substantially or 
materially" to death, "combined to cause death," or "aided or 
lent assistance to the production of death."  38 C.F.R. § 
3.312(c) (2003).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In addition to the regulations governing entitlement to 
service connection outlined above, for purposes of 
establishing service connection for a disability or death 
resulting from exposure to a herbicide agent, including a 
presumption of service-connection, a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent 
containing dioxin or 2,4-dichlorophenoxyacetic acid, and may 
be presumed to have been exposed during such service to any 
other chemical compound in an herbicide agent, unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  38 U.S.C.A. 
§ 1116 (as amended).  

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Type 2 diabetes, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lungs, 
bronchus, larynx, or trachea), and soft-tissue sarcomas.  38 
C.F.R. § 3.309(e) (2003).  Chloracne, or other acneform 
disease, may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
it is manifest to a degree of 10 percent within the first 
year after the last date on which the veteran was exposed to 
Agent Orange during active service.  38 C.F.R. 
§ 3.307(a)(6)(ii) (2003).

If the rebuttable presumptions of 38 C.F.R. § 3.307(d) are 
also not satisfied, then the veteran's claim must fail.  The 
Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for any condition for which 
the Secretary has not specifically determined a presumption 
of service connection is warranted.  See Notice, 59 Fed. Reg. 
341 (1994).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  However, the Veterans Claims Court has held that 
where the issue involves medical causation, competent medical 
evidence that shows that the claim is plausible or possible 
is required to grant service connection.  See e.g., Caluza v. 
Brown, 7 Vet. App. 498 (1995); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

As an initial matter, the Board notes that the service 
medical records fail to show complaints of, treatment for, or 
diagnosis of pulmonary hemorrhage or symptoms reasonably 
associated there with.  Further, even presuming  that the 
veteran was exposed to Agent Orange during military service, 
pulmonary hemorrhage is not included among those enumerated 
at 38 C.F.R. § 3.309(e) for which service connection is 
presumed.  

In support of her claim, the appellant submitted a statement 
from a Registered Nurse that "there was a growing list of 
prior unknown diseases associated with Agent Orange" and 
concluded that it was more likely than not that the veteran 
suffered the after-effects of exposure to Agent Orange.  
While supportive of the appellant's claim, the Board places 
less probative value on the opinion as it was not based on 
any medical or scientific evidence.  Although additional 
diseases have been added to the list of presumptive diseases, 
pulmonary hemorrhage is not one of them.  Therefore, the 
advisory opinion of the Registered Nurse is of little 
probative value.  As such, the appellant's claim for service 
connection for cause of death for pulmonary hemorrhage on the 
basis of Agent Orange exposure as a presumptive disease must 
necessarily be denied. 

Next, the appellant contends that cause of death for Agent 
Orange exposure should be granted on a direct basis.  In 
support of her claim, she submitted a June 2000 statement 
from the veteran's private physician (Dr. D.), a specialist 
in pulmonary diseases.  Specifically, Dr. D. remarked that: 

I have been asked to comment on the 
likelihood of the late (veteran's) 
illness being a result of toxic 
exposures.  The patient died with 
idiopathic diffuse alveolar hemorrhage.  
An open lung biopsy performed at Union 
Hospital which was subsequently sent to 
the Mayo Clinic for second opinion failed 
to reveal any sign of a specific etiology 
such as a significant vasculitis or some 
other inflammatory condition.  I am aware 
that (the veteran) served in Viet Nam and 
during those years, Agent Orange was used 
heavily as a defoliant.  

Given that no other explanation exists 
for this gentleman's alveolar hemorrhage, 
and given that the agent was frequently 
ingested by the inhaled route, I believe 
that it is at least as likely as not 
likely that the toxic exposure from Viet 
Nam caused his fatal pulmonary 
hemorrhage.  It is quite conceivable that 
an exposure 30 to 35 years prior to his 
final illness could have caused his 
death.  An analogy would be mesothelioma 
associated with asbestos inhalation which 
can occur 50 or 60 years after the event.  

While the medical opinion is supportive of the appellant's 
claim, the Board notes that the physician offered the opinion 
that the veteran's pulmonary hemorrhage was due to Agent 
Orange on the basis that there was no other obvious reason 
for the condition.  However, the uncertainty in the etiology 
of a disorder, such as the veteran's pulmonary hemorrhage, 
cannot support the conclusion that it must have been due to 
Agent Orange exposure.  Therefore, the Board places less 
probative value on the private physician's statement.

In addition, the Board is inclined to place greater probative 
weight on two other medical opinions of record.  First, the 
appellant specifically asked Dr. A., a physician who treated 
the veteran during his terminal illness, if her husband's 
condition "could be even remotely connected with his 
exposure to Agent Orange in Vietnam."  Dr. A. wrote back 
that her husband's case had been presented to "a group of 
pulmonologists, radiologists, and cardio thoracic surgeons.  
I am sorry to say that no further insight was expressed as to 
the cause of [the veteran's] intraalveolar hemorrhage."  
This indicates to the Board that the group of specialists 
were unable to say that the veteran's disorder was related to 
Agent Orange.  

Next, the Board obtained an opinion from a medical expert 
from the Veterans Health Administration (VHA) to provide an 
opinion in the case.  The VA medical specialist conducted a 
"full review of the claims folder, including the [veteran's] 
private medical records, the opinion of his private treating 
physicians and Registered Nurse advisor, the comment of the 
attending pulmonary specialists and the medical treatise 
excerpts and articles contained therein."  After a summary 
of the evidence, including giving the veteran the presumption 
that he was exposed to Agent Orange in service, the medical 
specialists indicated that there was 

little doubt that the [veteran] succumbed 
from diffuse alveolar hemorrhage (DAH) . 
. . . [but] the chart contains no 
evidence that [he] suffered from the 
conditions typically associated with DAH 
. . . [t]here was also no history of 
exposure to those medications or fumes . 
. . that have been associated with DAH . 
. . Thus, I agree with the 
treating/consulting providers that the 
[veteran's] DAH had an unknown etiology.  

Nonetheless, the medical specialist opined that "the alleged 
link between the development of DAH and the veteran's 
presumed exposure to defoliant/dioxin more than 30 years ago 
is purely speculative."  This medical opinion was based on 
the rationale that (i) the length of time between exposure 
and a toxin-induced inhalation lung injury leading to DAH was 
too great, (ii) while there is medical evidence linking 
mesotheliomas and asbestos (as asserted by the private 
physician), there is no scientific evidence linking remote 
exposure to Agent Orange and future development to DAH, and 
(iii) the pattern of lung injury was unusual for drug-induced 
or toxin-induced DAH.  

Based on the Board's review and consideration of the VHA 
medical specialist's opinion, as well as the conflicting 
medical opinions from other VA and non-VA physicians 
contained in the record, the Board finds that the VHA 
opinion, which was based on a review of the entire claims 
file, as well as appropriate medical literature and 
references, is more probative than the opinion of the 
veteran's private treating physician.  Accordingly, the Board 
concluded that the preponderance of the evidence is against 
the appellant's claim for service connection for cause of 
death on the basis of Agent Orange exposure.  

Next, the Board will consider whether the veteran's already 
service-connected disabilities (in this case varicose veins, 
hallux valgus, and pyuria with hematuria) caused or 
contributed substantially or materially to cause death.  In 
finding that they did not, the Board places significant 
probative value on the absence of complaints of or treatment 
for his service-connected disabilities during his final 
hospitalization.  There is no evidence of any symptomatology 
related to his service-connected disabilities that could be 
associated with the veteran's ultimate demise due to 
pulmonary hemorrhage.  

In addition, the Board has considered the question of whether 
the condition which caused his death - identified as diffuse 
alveolar hemorrhage - was incurred in or aggravated by 
military service.  A review of the relevant clinical evidence 
of record, including the service medical records, does not 
contain any evidence which would lead to a conclusion that 
service connection for a pulmonary hemorrhage is warranted.  
In this regard, the service medical records do not contain 
findings indicative of pulmonary bleeding or a respiratory 
disorder of any kind.  

Further, there is no evidence of a respiratory disorder for 
many years after service separation.  At the time of the 
initial pulmonary bleeding, the veteran noted a two week 
history of productive cough but there was no mention of 
bleeding from the lungs.  In addition, the death certificate 
noted that the condition causing death had its onset two 
weeks previously.  The absence of a diagnosis related to the 
cause of the veteran's death (pulmonary hemorrhage) for many 
years after military discharge fails to support a finding of 
continuity of symptomatology.  Therefore, the claim for 
service connection for the cause of death must be denied.

Entitlement to DIC Benefits.  DIC benefits may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2003).   If the veteran's death is not determined to be 
service connected, a surviving spouse may still be entitled 
to benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service.  Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.      

Except with respect to a claim for benefits under the 
provisions of 38 U.S.C.A. § 1318 and certain other cases, 
issues involved in a survivor's claim for death benefits will 
be decided without regard to any prior disposition of those 
issues during the veteran's lifetime.  38 C.F.R. § 20.1106.  

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the Veterans Claims Court found that a surviving 
spouse can attempt to demonstrate that the veteran 
hypothetically would have been entitled to a different 
decision on a service-connected-related issue, based on 
evidence in the claims folder or in VA custody prior to the 
veteran's death and the law then applicable or subsequently 
made retroactively applicable.  Green v. Brown, 10 Vet. App. 
111, 118-19 (1997).  In such cases, the claimant must set 
forth the alleged basis for the veteran's entitlement to a 
total disability rating for the 10 years immediately 
preceding his death.  Cole v. West, 13 Vet. App. 268, 278 
(1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  Nova 
I, 260 F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 
1318, the Federal Circuit found that the statutory language 
was ambiguous as to whether a "hypothetical" claim was 
allowed.  Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), 
which also has "entitled to receive" language, as 
interpreted in Hix, was virtually identical to 38 U.S.C.A. 
§ 1318, but that VA interpreted them differently.  Id. at 
1379.  Moreover, it found that the pertinent regulations, 
38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106, were in conflict 
with respect to interpreting 38 U.S.C.A. §§ 1311(a) and 1318.  
Id.  The Federal Circuit remanded the case for VA to 
undertake expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.     

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale.  Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening - "hypothetical entitlement" claims.  
Id. at 1379-80.  

The veteran, who died many years after his separation from 
service, had no service-connected disabilities rated as 100 
percent disabling for at least 10 years prior to his death.  
Therefore, the criteria for DIC under the provisions of 
38 U.S.C.A. § 1318 are not met.  Accordingly, the appellant's 
claim must be denied for lack of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261 (1996) (where law is dispositive, not 
evidence, the appeal should be terminated for lack of legal 
merit or entitlement); accord Luallen v. Brown, 8 Vet. 
App. 92 (1995); Sabonis v. Brown, 6 Vet. App. 426 (1994), 
appeal dismissed, 56 F.3d 79 (Fed. Cir. 1995).

To the extent the appellant argues that the veteran was 
totally disabled for many years, it must be emphasized that 
the veteran had no claim pending at the time of his death.  
An assertion that the veteran had a service-connected 
disability that would have been evaluated as 100 percent 
disabling, or a totally disabling condition that would have 
been established as service connected, for at least 10 years 
before his death if a claim had been filed is tantamount to a 
"hypothetical claim" for entitlement, which is excluded 
from consideration.  NOVA II, 314 F.3d 1379-80.  Accordingly, 
the appellant's appeal must be denied.  

The Board acknowledges that much of the evolution of analysis 
for 38 U.S.C.A. § 1318 claims occurred after receipt of the 
appellant's claim.  Generally, where a law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
However, in this case, the Board finds that this general rule 
is not for application.  As discussed above, the Federal 
Circuit found that VA's actions in amending the regulations 
in question was interpretative, rather than substantive, in 
nature.  That is, the amendments clarified VA's earlier 
interpretation of the statute, which was to bar 
"hypothetical entitlement" claims.  NOVA I, 260 F.3d at 
1376-77. In addition, the Federal Circuit found that VA was 
not bound by the prior Court decisions, such as Green and 
Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22 
in a way antithetical to the agency's interpretation and was 
free to challenge them, to include through the route of 
rulemaking.  Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.  
Therefore, Karnas is not applicable.     

Finally, in denying the appellant's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000 (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  38 U.S.C.A. § 5103A (West 2002).  
Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  In this case, VA's duties have been fulfilled 
to the extent possible with regard to the issue decided in 
this decision.  

First, VA must now notify the appellant of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary, that is necessary to substantiate the claim, 
and indicate which portion of that information and evidence, 
if any, is to be provided by the claimant and which portion, 
if any, the Secretary will attempt to obtain on behalf of the 
claimant.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Next, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in that endeavor.  38 U.S.C.A. § 5103A (West 2002).  

The final rule implementing the VCAA was published on August 
29, 2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  
These regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not decided by the VA as 
of that date, with the exception of the amendments to 38 
C.F.R. § 3.156(a) relating to the definition of new and 
material evidence and to 38 C.F.R. § 3.159 pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and § 
3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In June 2001, the RO notified the appellant of the changes in 
the law, what VA would do to assist her in developing her 
claims, what evidence she needed to submit, and that VA would 
help her obtain evidence.  In June 2001, the RO also provided 
the appellant with a Statement of the Case which set forth 
all pertinent regulations, including the duty to assist 
provisions.  The RO explained that the evidence showed that 
there was no relationship between the cause of the veteran's 
death and his military service or his exposure to herbicides 
used in Vietnam.  During an informal meeting later in June 
2001, she informed VA that she had nothing additional to 
submit.

In view of the foregoing, the Board finds that all reasonable 
efforts to secure and develop the evidence that is necessary 
for an equitable disposition of the claims on appeal have 
been made by the agency of original jurisdiction.  VA has 
substantially met the requirements of the VCAA.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  Therefore, the Board finds that the 
mandates of the VCAA have been satisfied.

Further, the Veteran's Claims Court decision in Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decision was made 
prior to November 9, 2000, the date the VCAA was enacted.  VA 
believes that this decision is incorrect as it applies to 
cases where the initial AOJ decision was made prior to the 
enactment of the VCAA and is pursuing further judicial review 
on this matter.  However, assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.  

Of note, the rating decisions were issued in April and June 
2000.  Only after that rating action was promulgated did the 
AOJ, in June 2001, provide notice to the claimant regarding 
what information and evidence is needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in her possession that pertains to the claim.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Veterans Claims Court did not address 
whether, and, if so, how, the Secretary can properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  

The Veterans Claims Court in Pelegrini found, on the one 
hand, that the failure to provide the notice until after a 
claimant has already received an initial unfavorable AOJ 
determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  Pelegrini, 
No. 01-944, slip op. at 13.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of §  5103(a).  There is no basis for concluding 
that harmful error occurs simply because a claimant receives 
VCAA notice after an initial adverse adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, No. 03-7072 (Fed. Cir. Jan. 7, 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  See Pelegrini, No. 01-944, slip op. at 13.  
Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in June 2001 was 
not given prior to the first AOJ adjudication of the claim, 
the notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, a Supplemental Statement of the Case 
(SSOC) was provided to the appellant.  The claimant has been 
provided with every opportunity to submit evidence and 
argument in support of her claim, and to respond to VA 
notices.   Therefore, not withstanding Pelegrini, to decide 
the appeal would not be prejudicial error to the claimant.  


ORDER

Service connection for the cause of the veteran's death is 
denied.

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.


	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



